               IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        WESTERN DIVISION
CORDELLRA MCCALEY                                         PLAINTIFF
v.                       CIVIL ACTION NO. 5:18-cv-43-DCB-MTP
GLORIA PERRY, ET AL.                                     DEFENDANTS
            ORDER ADOPTING REPORT AND RECOMMENDATION
     This cause is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 139], to which no

objections were filed by the Plaintiff. Having carefully

reviewed the same, the Court finds that the Report and

Recommendation to be well taken.

     Magistrate Judge Parker recommends that Defendants Dr.

William Barr, Dr. James Burke, and Dr. Keith Stokes Motion for

Summary Judgment [ECF No. 97] be GRANTED. Plaintiff sues the

aforementioned defendants for denial of adequate medical care in

violation of the Eighth Amendment. In their Motion for Summary

Judgment, Doctors Barr, Burke, and Stokes assert that they are

entitled to judgment as a matter of law because Plaintiff has

failed to demonstrate that any Defendant acted with deliberate

indifference in treating the Plaintiff. The medical records show

that the Plaintiff received extensive medical care; he was

provided constant treatment by the medical staff in the prisons,

was taken to see an ophthalmologist or surgeon on at least eight

occasions; and Plaintiff has failed to demonstrate that the

                                   1
surgery he wanted was medically necessary. Plaintiff must

“submit evidence that prison officials ‘refused to treat him,

ignored his complaints, intentionally treated him incorrectly,

or engaged in any other similar conduct that would clearly

evince a wanton disregard for any serious medical needs.’”

Davidson v. Texas Dep’t of Criminal Justice, 91 Fed.App’x 963,

965 (5th Cir. 2004)(quoting Domino v. Texas Dep’t of Criminal

Justice, 239 F.3d 752, 756 (5th Cir. 2001)). Plaintiff has

failed to submit evidence that demonstrates the Defendants were

deliberately indifferent to his serious medical needs.

     Magistrate Judge Parker recommends that Defendant Gloria

Perry’s Motion for Summary Judgment [ECF No. 101] be GRANTED.

Plaintiff alleges that Defendant Perry – who he claims is or was

the Mississippi Department of Corrections official in charge of

the nurses and the final decision maker regarding prisoner

appointments with outside medical providers – denied him

adequate medical care. However, as Magistrate Judge Parker

found, the Plaintiff received adequate medical care and has not

been able to allege facts sufficient to rise to the level of a

constitutional violation, i.e., a deliberate indifference to the

prisoner’s serious medical needs.

     Magistrate Judge Parker recommends that Defendants John

Bradley, Mary Groom, Karen Brown, and Olivia Trask’s Motion for


                                2
Summary Judgment [ECF No. 104] be GRANTED. Plaintiff sues the

aforementioned defendants for failing to protect him in

violation of the Eighth Amendment. The Prison Litigation Reform

Act, 42 U.S.C. § 1997e(a) requires prisoners to exhaust any

available remedies prior to filing suit under 42 U.S.C. § 1983.

Plaintiff has failed to exhaust his administrative remedies

prior to filing this action; therefore, he may not proceed with

his claims against Defendants Bradley, Brown, Groom, and Trask.

     Prior to receiving Magistrate Judge Parker’s Report and

Recommendation, Plaintiff signed a document on January 12, 2020

labeled “Complaint Against ‘M.D.O.C.’”. The document was filed

by the Clerk of the Court on January 21, 2020 – after the Report

and Recommendation. As the “Complaint Against M.D.O.C.” was

written and signed prior to the Report and Recommendation, it

cannot be construed as an objection. To the extent that it is

deemed an Amended Complaint, it has no legal operative effect as

the Plaintiff did not request leave from the Court to file an

amendment. See F.R.Civ.P. 15(a)(allowing a party to amend its

pleading once as a matter of course within 21 days after serving

it, 21 days after service of a responsive pleading, or 21 days

after service of a motion under Rule 12(b), (e), or (f), but

requiring either the opposing party’s written consent or the

Court’s leave in all other cases); see also, U.S. ex rel.

Mathews v. HealthSouth Corp., 332 F.3d 293, 295 (5th Cir. 2003).
                                3
Here, the original Complaint was filed in 2018, well outside the

parameters of the 21 day period.

     However, even should the Court consider the fact that the

Amended Complaint was filed to be evidence of a request, the

Court will not grant leave. The “Complaint Against M.D.O.C.”

does not state an allegation against a specific individual in

the prison. Additionally, the “amended complaint” does not

request relief or state a claim other than the Plaintiff’s

statement that he is “having Constitutional problems inside the

Mississippi prison system,” and that the he “can’t even receive

adequate medical care due to officials being scared to move me

around.” [ECF No. 140]. As previously discussed, the Court has

found that Plaintiff received adequate medical care and the

“Complaint Against M.D.O.C.” does not provide any new or

relevant information regarding that claim.

      The “Complaint Against M.D.O.C.” also alleges:

          “M.D.O.C. officials aren’t allowing me to receive
          medical care claiming that they are only trying to
          protect me from harm, which isn’t true it’s out of
          retaliation[.] [O]fficials are using offenders to
          create situations as a way to keep me behind a cell
          door 24-hours a day hoping I commit suicide.”
As to any claim of retaliation, the Fifth Circuit has made clear

that an inmate “must allege more than his personal belief that

he is the victim of retaliation.” Jones v. Greninger, 188 F.3d

322, 325 (5th Cir. 1999). The inmate must allege facts that

                                   4
establish direct evidence of retaliatory motivation or “a

chronology of events from which retaliation may plausibly be

inferred.” Id. Plaintiff has alleged no such facts to support a

claim of retaliation. Therefore, it would be futile to allow the

amended complaint to go forward. See Varela v. Gonzales, 773

F.3d 704 (5th Cir. 2014)(“a district court may refuse leave to

amend if the filing of the amended complaint would be futile,

i.e., if the complaint as amended would be subject to

dismissal.”)(internal citations omitted).

     Accordingly,

     IT IS HEREBY ORDERED and ADJUDGED that the Court ADOPTS

Magistrate Judge Michael T. Parker’s Report and Recommendation

[ECF No. 139] as the findings and conclusions of this Court.

     IT IS FURTHER ORDERED that Defendants Dr. William Barr, Dr.

James Burke, and Dr. Keith Stokes’s Motion for Summary Judgment

[ECF No. 97] is hereby GRANTED.

     IT IS FURTHER ORDERED that Defendant Gloria Perry’s Motion

for Summary Judgment [ECF No. 101] is hereby GRANTED.

     IT IS FURTHER ORDERED that Defendants John Bradley, Mary

Groom, Karen Brown, and Olivia Trask’s Motion for Summary

Judgment [ECF No. 104] is hereby GRANTED.




                                  5
     A final judgment dismissing the action will follow in

accordance with Federal Rule of Civil Procedure 58.

     SO ORDERED this the 27th day of February 2020.



                                    __/s/ David Bramlette________
                                     UNITED STATES DISTRICT JUDGE




                                6
